Name: Commission Regulation (EEC) No 547/86 of 27 February 1986 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: monetary relations;  prices;  beverages and sugar;  monetary economics
 Date Published: nan

 No L 55/50 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 547/86 of 27 February 1986 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas under the terms of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture Q, and in particular of Article 6 (2) thereof, the central rates and the market rates are to be multiplied by a corrective factor of 1,035239, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3805/85 (2), Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 2 thereof, HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfrs/Lfrs 1 = 0,0215462 ECU, (b) for the Danish krone : Dkr 1 = 0,118835 ECU, (c) for the German mark : DM 1 = 0,431540 ECU, (d) for the French franc : FF 1 = 0,140728 ECU, (e) for the pound sterling : £ 1 = 1,47538 ECU, (f) for the Irish pound : £Irl 1 = 1,33314 ECU, (g) for the Italian lira : Lit 100 = 0,0636745 ECU, (h) for the Dutch guilder : Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in third countries (4), as last amended by Regu ­ lation (EEC) No 2135/84 0, and in particular Article 1 a (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free-at ­ frontier reference prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 420/86 (6) ; Whereas for the currencies of the Member States main ­ tained at any given moment within a maximum spread of 2,25 % , the special rate is the conversion rate resulting from the central rate ; whereas for the other currencies, the special rate for the period 1 March to 31 August 1986 is equal to the conversion rate in relation to all the currencies of the Member States maintained at any given moment with a maximum spread of 2,25 % resulting from the average rate taken into consideration for the purposes of calculating the monetary compensatory amounts valid on 1 February 1986 ; F1 1 = 0,383001 ECU, (i) for the Greek drachma : Dr 100 = 0,714223 ECU, (j) for the Spanish peseta : pta 100 = 0,693622 ECU. Article 2 Regulation (EEC) No 420/86 is hereby repealed. Article 3 This Regulation shall enter into force on 1 March 1986 . (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 367, 31 . 12. 1985, p. 39 . (3) OJ No L 164, 24 . 6 . 1985, p. 1 . (4) OJ No L 157, 18 . 6 . 1976, p. 20 .j5) OJ No L 196, 26 . 7 . 1984, p. 21 . 0s) OJ No L 48 , 26 . 2. 1986, p. 24 . n OJ No L 164, 24 . 6 . 1985, p. 6 . 1 . 3 . 86 Official Journal of the European Communities No L 55/51 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1986. For the Commission Frans ANDRIESSEN Vice-President